Citation Nr: 0008134	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  98-06 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an extension beyond July 31, 1996 of a 
temporary total disability rating for purposes of 
convalescence under 38 C.F.R. § 4.30 for residuals of a 
urethral stricture.

2.  Entitlement to an increased evaluation for residuals of a 
urethral stricture, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1976 to 
March 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) St. Louis Regional 
Office (RO) January 1997 rating decision which assigned a 
temporary total (100 percent) rating for the veteran's 
service-connected residuals of a urethral stricture under 
38 C.F.R. § 4.30, effective June 3, 1996 to July 31, 1996, 
and resumed the 20 percent disability rating, effective 
August 1, 1996; and denied an increased evaluation for his 
residuals of a urethral stricture, currently evaluated as 20 
percent disabling.

By May 1997 rating decision, the RO assigned a temporary 
total rating for the veteran's service-connected residuals of 
a urethral stricture under 38 C.F.R. § 4.30, effective 
January 7, 1997 to February 28, 1997, and resumed the 20 
percent disability rating, effective March 1, 1997.


FINDINGS OF FACT

1.  The evidence shows that the veteran experienced severe 
postoperative residuals of a urethral stricture from August 
1, 1996 to January 6, 1997.

2.  The veteran's service-connected residuals of a urethral 
stricture are currently productive of urinary incontinence 
which requires him to wear absorbent materials which must be 
changed more than four times a day.

3.  His residuals of a urethral stricture are not shown to be 
productive of multiple urethroperineal fistulae.


CONCLUSIONS OF LAW

1.  A temporary total disability rating for convalescence 
from August 1, 1996 to June 6, 1997 is warranted.  
38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 4.30 (1999).

2.  The schedular criteria for an evaluation of 60 percent 
for residuals of a urethral stricture have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.41, 4.42, 4.115b, Diagnostic Code 7519 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded under 38 U.S.C.A. § 5107(a), as they 
are plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In general, an allegation 
of an increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Here, the veteran's 
contentions concerning the severity of his residuals of a 
urethral stricture (within the competence of a lay party to 
report) are sufficient to well ground his claims.  Thus, the 
Board finds that the facts relevant to the issues on appeal 
have been properly developed and that the VA duty to assist 
the veteran has been satisfied.

I.  Convalescence

Under 38 C.F.R. § 4.30, a total disability rating will be 
assigned without regard to other provisions of the rating 
schedule when it is established by report at hospital 
discharge (regular discharge or release to non-bed care) or 
outpatient release that entitlement is warranted under 
paragraph (a) (1), (2) or (3) of this section effective the 
date of hospital admission or outpatient treatment and 
continuing for a period of 1, 2, or 3 months from the first 
day of the month following such hospital discharge or 
outpatient release.

(a)	Total ratings will be assigned under this section if 
treatment of a service- connected disability resulted in:

(1)	Surgery necessitating at least one month of 
convalescence.

(2)	Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited).

(3)	Immobilization by cast, without surgery, of one major 
joint or more.

A reduction in the total rating will not be subject to 
§ 3.105(e) of this chapter.  The total rating will be 
followed by an open rating reflecting the appropriate 
schedular evaluation; where the evidence is inadequate to 
assign the schedular evaluation, a physical examination will 
be scheduled prior to the end of the total rating period.

(b)	A total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows:

(1)	Extensions of 1, 2 or 3 months beyond the initial 3 
months may be made under paragraph (a) (1), (2) or (3) of 
this section.

(2)	Extensions of 1 or more months up to 6 months beyond the 
initial 6 months period may be made under paragraph (a) (2) 
or (3) of this section.

A June 1996 VA hospital report shows that that the veteran 
underwent a urethroplasty to repair his urethral stricture.  
The discharge diagnoses were urethral fistula and 
nephrolithiasis.

Based on this surgery, by the January 1997 rating decision, 
the RO assigned a temporary total rating for the veteran's 
service-connected residuals of a urethral stricture residuals 
under 38 C.F.R. § 4.30, effective June 3, 1996 to July 31, 
1996.  The 20 percent evaluation for this disability was 
resumed, effective August 1, 1996.

A VA outpatient treatment record, dated in November 1996, 
shows that the veteran  was seen with complaints of 
continuing drainage.  An examination did not reveal any 
drainage at that time, but he was advised that he another 
repair of his fistula would be necessary.  It was noted that 
the veteran wanted to postpone this procedure until the 
middle of December 1996 so that he could arrange to get time 
off from work.

Of record is a June 1997 statement from an office manager 
with Unlimited Services In Transportation Incorporated 
regarding the veteran's payroll from January 1996 to February 
1997.  This statement shows that the veteran was placed on 
light duty from August 9, 1996 through September 13, 1996.  
It also shows that he did not work from September 14, 1996 to 
January 6, 1997.  It was noted that medical troubles had 
prevented him from working and that he was not placed on 
light duty because a VA doctor had advised him not to lift 
anything which weighed more than 10 pounds.

At his January 2000 hearing before the undersigned, the 
veteran testified that he was sent home catheterized 
following his June 1996 surgery and that he became infected 
shortly thereafter.  He also testified that VA doctors had 
advised him to either seek light duty work or not work at all 
because they did not want him to lift anything which weighed 
more than 5 or 10 pounds.  He reported that his employer 
would only allow him to work on a full time basis.  He 
indicated that he was scheduled to have another surgery in 
December 1996, but that this surgery was postponed until 
January 1997.  He reported that he missed a total of 6 or 7 
months of work prior to the January 1997 surgery.

As reported earlier, following the veteran's surgery in 
January 1997, by May 1997 rating decision, the RO assigned a 
temporary total rating for his residuals of a urethral 
stricture under 38 C.F.R. § 4.30, effective January 7, 1997 
to February 28, 1997.  The 20 percent evaluation for this 
disability was resumed, effective March 1, 1997.

The veteran contends that an extension of his temporary total 
rating is warranted from August 1, 1996 to January 7, 1997 
because the severity of his residuals of a urethral stricture 
prevented him from working during this period.

In applying the law to the facts of the case, the Board 
observes that a temporary total disability rating for 
convalescence may be extended up to 6 months if surgery 
resulted in severe postoperative residuals.  See 38 C.F.R. 
§ 4.30(b)(2).  In this case, the Board finds that the 
evidence shows that the veteran's postoperative residuals of 
a urethral stricture were severe in nature from August 1, 
1996 to January 6, 1997.  Specifically, the veteran testified 
that he missed a total of 6 or 7 months of work prior to his 
June 1997 surgery.  The Board finds that his testimony is 
credible and corroborated by the statement from his employer 
which reflects that he was placed on light duty from August 
9, 1996 through September 13, 1996 and that he did not work 
at all from September 14, 1996 to January 6, 1997.  His 
testimony is further corroborated by the VA outpatient 
treatment record which shows that he was seen with complaints 
of continuing drainage in November 1996.  As such, it appears 
that the symptoms associated with his residuals of a urethral 
stricture were severe in nature from August 1, 1996 to 
January 6, 1997.  Thus, the Board is of the opinion that an 
additional extension of the veteran's convalescence benefits 
for his residuals of a urethral stricture is warranted from 
August 1, 1996 to January 6, 1997 under 38 C.F.R. 
§ 4.30(b)(2).


II.  Increased Evaluation

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).

Separate diagnostic codes identify the various disabilities.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1999).  If there is a question as 
to which of two evaluations should apply, the higher rating 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1999).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The schedular criteria for evaluation of disabilities of the 
genitourinary system were changed, effective February 17, 
1994.  The Board notes that, as this claim was received 
subsequent to this date, it will be evaluated under the 
revised rating criteria of 38 C.F.R. § 4.115b (1999).

The veteran's service-connected residuals of a urethral 
stricture are rated under Diagnostic Code 7519.  The Rating 
Schedule provides that a fistula of a urethra shall be rated 
as voiding dysfunction.  See 38 C.F.R. § 4.115b, Diagnostic 
Code 7519 (1999).  Under this code, a 20 percent disability 
rating is assignable when urinary incontinence requires the 
wearing of absorbent materials which must be changed less 
than two times per day, or when the daytime voiding interval 
is between one and two hours, or when the veteran awakens to 
void three to four times a night.  A 30 percent disability 
rating is assignable when there is urinary retention 
requiring intermittent or continuous catheterization, or 
there are recurrent symptomatic urinary tract infections 
requiring drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.  A 40 percent disability rating is assignable 
when urinary incontinence requires the wearing of absorbent 
materials which must be changed to two to four times a day, 
or the daytime voiding interval is less than one hour, or the 
veteran awakens to void five or more times a night.  A 60 
percent rating is assignable when urinary incontinence 
requires the use of an appliance or the wearing of absorbent 
materials which must be changed more than four times a day.  
A 100 percent rating is assignable for multiple 
urethroperineal fistulae.  38 C.F.R. § 4.115b (1999).

On VA medical examination in September 1997, the veteran wore 
tissue in his underwear.  It was noted that intermittent 
drainage required him to change this tissue several times 
each day.  The diagnoses were complex urethral stricture 
disease with history of recurrent urethral cutaneous fistula.

At his January 2000 hearing before the undersigned, the 
veteran testified that he wore absorbent materials which had 
to be changed four to five times a day because of voiding 
problems.  He also testified that he worked 70 hours a week 
as a truckdriver.

Based on the foregoing evidence, the Board finds that recent 
evidence supports a 60 percent evaluation for the veteran's 
service-connected residuals of a urethral stricture.  A 60 
percent evaluation is warranted when the evidence shows that 
residuals of a urethral stricture are productive of voiding 
problems which require the use of an appliance or the wearing 
of absorbent materials which must be changed more than four 
times a day.  Recent evidence reveals precisely this.  In 
particular, the September 1997 VA examination report shows 
that that the veteran's residuals of a urethral stricture 
were productive of intermittent drainage which required him 
to wear tissue in his underwear which had to be changed 
several times a day.  In addition, he recently testified that 
he wore absorbent materials which had to be changed four to 
five times a day because of voiding problems.  The Board 
finds that the veteran's testimony is credible, and that his 
residuals of a urethral stricture are currently productive of 
urinary incontinence which requires him to wear absorbent 
materials which must be changed more than four times a day.  
Thus, the symptoms associated with his residuals of a 
urethral stricture appear to more nearly approximate a 60 
percent evaluation under Diagnostic Code 7519.

The Board notes that a 100 percent is rating is not warranted 
for the veteran's residuals of a urethral stricture under 
Diagnostic Code 7519 as recent evidence is devoid of any 
report or clinical finding of multiple urethroperineal 
fistulae.

The Board has considered rating the veteran's residuals of a 
urethral stricture on an extraschedular basis under the 
provisions of 38 C.F.R. § 3.321(b)(1) (1999).  This permits 
adjusting a rating in an exceptional or unusual case where 
application of the schedular criteria are impractical.  In 
this case, the evidence does not show that the veteran has 
recently been hospitalized frequently for his residuals of a 
urethral stricture.  In addition, he recently testified that 
he worked 70 hours a week as a truckdriver.  As such, it has 
not been demonstrated that his residuals of a urethral 
stricture cause a marked interference with his employment.  
Thus, the recent evidence of record reflects that the overall 
disability picture does not rise to a level which would 
warrant an evaluation in excess of 60 percent.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 3.321(b)(1) (1999).

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but no 
section provides a basis on which to assign higher disability 
evaluation than the one set forth above.

ORDER

An extension of a temporary total disability rating for 
convalescence for residuals of a urethral stricture from 
August 1, 1996 to January 6, 1997, is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

(CONTINUED ON NEXT PAGE)

An increased rating to 60 percent for residuals of a urethral 
stricture is granted, subject to the law and regulations 
governing the payment of monetary awards.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

